Lumpkin, J.
1. Where an action was brought on an open account for charges of a warehouseman in connection with storing and shipping cotton and guano, and like charges, to which the defendant interposed a plea of set-off, attaching an open account, one item of which read, “To loss and shortage on weights, cotton of defendant, while in warehouse of plaintiff, $433.50,” a ground of a motion for new trial, made by the defendant, which merely stated that the court “erred in refusing to allow defendant to prove, by his own and other testimony, as he proposed to do, the amount of damages and loss he sustained by the loss of weight of cotton while stored in his, plaintiff’s, warehouse, as set forth in his, defendant’s, plea of set-off, which is hereby referred to as part of this ground,” did not show what testimony, was offered, or that if admitted it was such as would tend to establish liability on the part of the plaintiff; and such ground presents no cause for a reversal.
2. None of the other grounds of the motion for a new trial are such as to show that a reversal would' be proper; the evidence was sufficient to support the verdict; and there was no error in overruling the motion. Judgment affirmed.

All the Justices concur.